In re State of Louisiana; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Livingston, 21st Judicial District Court Div. A, No. 15922.
Writ Granted; case remanded. The district court’s judgment denying relator’s pro se application for post-conviction relief is vacated, and the district court is directed to appoint the Capital Post-Conviction Project of Louisiana, through its director, Gary P. Clements, as counsel for relator, and to give counsel reasonable opportunity to prepare and litigate expeditiously a supplemental application for post-conviction relief. See State ex rel. Hampton v. State, 00-2523 (La. 8/31/01), 795 So.2d 1198.
TRAYLOR, J., would deny.
KNOLL, J., would deny.